              Case 3:18-cv-06025-RSL Document 180 Filed 04/09/21 Page 1 of 1




 1

 2

 3

 4

 5

 6

 7                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT TACOMA
 9   ANIMAL LEGAL DEFENSE FUND,                      No. 3:18-cv-06025-RSL

10                     Plaintiff,                    ORDER ON STIPULATED MOTION
                                                     TO EXTEND CASE DEADLINES
11          v.                                       REGARDING LYNN CUNY

12   OLYMPIC GAME FARM, INC., ROBERT
     BEEBE, JAMES BEEBE, and KENNETH
13   BEEBE,

14                     Defendants.

15

16          THIS MATTER comes before the Court on the parties Stipulated Motion to Extend Case
17   Deadlines Regarding Lynn Cuny. The Motion is GRANTED. The deadline to conduct the
18   deposition of Lynn Cuny is extended to April 23, 2021, and the deadline for any Daubert motions
19   with respect to Lynn Cuny’s qualifications as an expert or her testimony or opinions is extended
20   to May 27, 2021. ALDF may not rely upon Ms. Cuny’s testimony or opinions in support of, or in
21   opposition to, any dispositive motion filed by any Party. All other deadlines remain unchanged.
22

23          Dated this 9th day of April, 2021.
24

25
                                                 Robert S. Lasnik
26                                               United States District Judge

     ORDER ON SECOND STIPULATED MOTION
     TO EXTEND CASE DEADLINES RE LYNN CUNY                                         STOEL RIVES LLP
                                                                                        ATTORNEYS
     (3:18-cv-06025-RSL)              -1                           600 University Street, Suite 3600, Seattle, WA 98101
                                                                                 Telephone 206.624.0900
